Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 1 of 11 PageID #: 2214




                            EXHIBIT 1
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 2 of 11 PageID #: 2215



                                                           No. 84-1325
                                            United States Court of Appeals, Fifth Circuit


                                United States v. Jon-T Chemicals, Inc.
                                                     768 F.2d 686 (5th Cir. 1985)
                                                       Decided Aug 16, 1985



      No. 84-1325.                                                      action to recover the erroneously-paid subsidies,
                                                                        obtaining a summary judgment against Thomas,
687   August 16, 1985. *687
                                                                        Clark, and Jon-T Farms based on the collateral
      Brantly Harris, Houston, Tex., for defendants-              689   estoppel effect of their criminal convictions. *689
      appellants.                                                       United States v. Thomas, 709 F.2d 968 (5th Cir.
                                                                        1983) ( "Thomas II") (affirming lower court
      William French Smith, Atty. Gen., William S.
                                                                        decision). Now, the government seeks to hold
      Liebman, Dept. of Justice, Washington, D.C., for
                                                                        liable the parent company of Jon-T Farms — Jon-
      plaintiff-appellee.
                                                                        T Chemicals — on the ground that Farms was its
      Appeal from the United States District Court for                  alter ego or agent.
      the Northern District of Texas.                                          1 C. Dickens, Bleak House (1853).

      Before GOLDBERG, POLITZ, and WILLIAMS,                                   2 The Upland Cotton Price Support Program
      Circuit Judges.                                                               was authorized by §§ 601-610 of the
                                                                                    Agricultural Act of 1970, Pub.L. No. 91-
688 *688                                                                            524, 84 Stat. 1358 (codified at 7 U.S.C. §
                                                                                    1444(e)), and was administered by the

      GOLDBERG, Circuit Judge:                                                      Commodity Credit Corporation and the
                                                                                    Agricultural Stabilization and Conservation
      This is the latest installment in a series of cases                           Service of the Department of Agriculture.
      that threatens to become, in its own small way, a                             The Program is fully described in United
      latter-day Jarndyce and Jarndyce. 1 The cases                                 States v. Batson, 706 F.2d 657, 659-66 (5th
      arose as a result of fraudulent misrepresentations                            Cir. 1983), and United States v. Clark, 546

      by John H. Thomas, Lonnie D. Clark, and Jon-T                                 F.2d 1130, 1132 (5th Cir. 1977).

      Farms, Inc., to obtain agricultural subsidies under
                                                                        The district court, sitting without a jury, found that
      the Upland Cotton Program.2 Initially, the
                                                                        Jon-T Chemicals exercised total domination and
      government sought and obtained criminal                           control over Jon-T Farms and that consequently
      convictions against these defendants, which we                    Farms was the alter ego of Chemicals. On this
      subsequently affirmed on appeal. United States v.                 basis, it entered judgment against Chemicals in the
      Thomas, 593 F.2d 615 ( "Thomas I") (affirming in                  amount of $4,787,604.20. Because the district
      part and remanding in part), modified on                          court applied the correct legal standard and made
      rehearing, 604 F.2d 450 (1979) (per curiam), aff'd                findings of fact that are not clearly erroneous, we
      after remand, 617 F.2d 436 (5th Cir.), cert. denied,              affirm.
      449 U.S. 841, 101 S.Ct. 120, 66 L.Ed.2d 48
      (1980); United States v. Clark, 546 F.2d 1130 (5th                I
      Cir. 1977). The government then brought a civil


                                                                                                                                  1
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 3 of 11 PageID #: 2216
                    United States v. Jon-T Chemicals, Inc.     768 F.2d 686 (5th Cir. 1985)

  Jon-T Chemicals, an Oklahoma corporation, was               court granted partial summary judgment against
  incorporated in 1969 as a fertilizer and chemicals          Thomas and Farms, finding them jointly and
  business. The following year, John H. Thomas                severally liable for the false representations and
  became its majority shareholder as well as its              conversions. Before the district court awarded
  president and board chairman, positions which he            damages, however, Farms went into bankruptcy,
  retained throughout the 1970 to 1973 period.                and further proceedings against it were stayed
                                                              pursuant to 11 U.S.C. § 362 (1982). The district
  In April 1971, Chemicals incorporated Jon-T
                                                              court therefore entered final judgment only against
  Farms as a wholly-owned subsidiary to engage in
                                                              Thomas, finding him liable in the amount of
  the farming and land-leasing business. Chemicals
                                                              $4,787,604.20. This judgment against Thomas has
  initially invested $1,000 to establish Farms, but
                                                              been affirmed on appeal. Thomas II, 709 F.2d 968.
  later raised this investment to $10,000. All of the
                                                                    3 The
  directors and officers of Farms were directors and                        Government also named another
  officers of Chemicals, and Thomas served as the                     individual in the suit, Lonnie Clark, and

  president and chairman of both corporations. In                     obtained a judgment against him, which we
                                                                      subsequently affirmed. Thomas II, 709 F.2d
  addition, Farms used the offices, computer, and
                                                                      968. The government, however, does not
  accountant of Chemicals without paying any fee;
                                                                      seek to hold Chemicals liable for the
  Chemicals paid the salary of Farms's only regular
                                                                      judgment against Clark.
  employee; and Chemicals made ongoing, informal
  advances to Farms to pay Farms's expenses,                  Presumably because both Thomas and Farms were
  reaching $1.8 million by the end of 1973 and $7.1           insolvent, the Government proceeded to press its
  million in January 1975.                                    claims against Chemicals.4 The district court

  In 1972 and 1973, Thomas, along with other                  found that Farms was a mere appendage of
  business associates (including a number of                  Chemicals and that therefore Chemicals was liable
  directors, officers, and employees of Chemicals             for the illegal acts of Farms. Accordingly, it
  and Farms), formed two cotton farming joint           690   entered *690 final judgment against Chemicals,
  ventures. The ventures leased land from Farms               holding it jointly and severally liable with Thomas
  and employed a custom farmer. On behalf of the              for the $4,787,604.20. After the district court
  ventures, Thomas and Farms submitted fraudulent             denied several post-trial motions by Chemicals,
  applications for agricultural subsidies under the           Chemicals brought this appeal.
  Upland Cotton Program. As a result of these                       4 These claims had earlier been severed by

  applications, the Commodity Credit Corporation                      the district court from the Government's
  ("CCC") paid the joint ventures $2,263,601.15 in                    claims against Thomas and Farms.
  subsidies in the form of forty-two sight drafts. In
  addition, Thomas and Farms converted the                    II
  proceeds of five other CCC sight drafts totalling           Although Chemicals raises nine issues on appeal,
  $269,901.90.                                                these all boil down to a single question: Did the
                                                              district court err in finding that Farms was the
  After obtaining criminal convictions against
                                                              alter ego of Chemicals?5 If Farms was the alter
  Thomas and Farms, the Government commenced
                                                              ego of Chemicals, then Chemicals is liable for
  this civil action against Thomas, Farms, and
                                                              torts committed by Farms, as the district court
  Chemicals in June 1978, alleging violations of the
                                                              held. In reviewing the court's alter ego finding, we
  False Claims Act, 31 U.S.C. §§ 231-235 (current
                                                              first consider whether the court applied the correct
  version at 31 U.S.C. §§ 3729- 3731 (1982)), and
                                                              legal standard6 and then examine its factual
  common law conversion.3 Initially, the district
                                                              findings.


                                                                                                                     2
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 4 of 11 PageID #: 2217
                          United States v. Jon-T Chemicals, Inc.     768 F.2d 686 (5th Cir. 1985)

      5 In addition to attacking the district court's                      order to obtain Medicare reimbursements.
        alter     ego      finding,        Chemicals         also          United States v. Pisani, 646 F.2d 83, 86-87
        challenges two subsidiary factual findings                         (3rd Cir. 1981); see also Audit Services,
        relating to the alter ego question, three                          Inc. v. Rolfson, 641 F.2d 757, 764 (9th Cir.
        findings relating to Chemicals' actual                             1981) (applying federal alter ego standard
        participation            in        the        fraudulent           in federal labor law case). Here, we find no
        misrepresentations and conversions, and                            need to determine whether a uniform
        the denial by the district court of                                federal alter ego rule is required, since the
        Chemicals'        three         post-trial       motions.          federal and state alter ego tests are
        Because we uphold the district court's alter                       essentially the same. Our non-diversity
        ego finding, we need not consider the                              alter ego cases have rarely stated whether
        court's       findings        regarding      Chemicals'            they were applying a federal or state
        actual participation in Farms's illegal acts.                      standard, and have cited federal and state
        Nor need we consider separately the denial                         cases interchangeably. See, e.g., Talen's
        of the post-trial motions, since these                             Landing, Inc. v. M/V Venture, 656 F.2d
        depended on the court's alter ego finding,                         1157, 1160-62 (5th Cir. 1981) (admiralty
        which we affirm.                                                   case); Baker v. Raymond Int'l, 656 F.2d
                                                                           173, 179-81 (5th Cir. 1981) (Jones Act and
      6 Because the present case involves "rights
                                                                           admiralty case), cert. denied, 456 U.S. 983,
        of      the    United         States     arising    under
                                                                           102 S.Ct. 2256, 72 L.Ed.2d 861 (1982);
        nationwide federal programs," federal law
                                                                           National Marine Service, Inc. v. C.J.
        governs. United States v. Kimbell Foods,
                                                                           Thibodeaux Co., 501 F.2d 940, 942-43 (5th
        Inc., 440 U.S. 715, 726, 99 S.Ct. 1448,
                                                                           Cir. 1974) (contract and admiralty case).
        1457, 59 L.Ed.2d 711 (1979); see also
                                                                           Pisani itself, one of the few circuit court
        Clearfield Trust Co. v. United States, 318
                                                                           opinions applying an explicitly federal rule
        U.S. 363, 366-67, 63 S.Ct. 573, 575, 87
                                                                           of decision, adopted the test enunciated in
        L.Ed. 838 (1943). The more difficult
                                                                           DeWitt Truck Brokers v. W. Ray Flemming
        problem is to determine the appropriate
                                                                           Fruit Co., 540 F.2d 681 (4th Cir. 1976), a
        rule of decision. In Kimbell Foods, the
                                                                           case involving South Carolina law. Pisani,
        Supreme Court elaborated a three-part test
                                                                           646 F.2d at 88; see also Carpenters Health
        to determine whether courts should adopt a
                                                                           Welfare Fund v. Kenneth R. Ambrose, Inc.,
        uniform federal rule of decision or follow
                                                                           727 F.2d 279, 284 (3d Cir. 1983)
        state law when resolving controversies
                                                                           (following Pisani and DeWitt); Valley
        affecting       the      operations         of     federal
                                                                           Finance, Inc. v. United States, 629 F.2d
        programs. 440 U.S. at 728-29, 99 S.Ct. at
                                                                           162, 171-72 (D.C. Cir. 1980) (citing
        1458-59. Under this test, we must examine
                                                                           DeWitt), cert. denied, 451 U.S. 1018, 101
        (1) the need for a uniform federal rule; (2)
                                                                           S.Ct. 3007, 69 L.Ed.2d 389 (1981).
        the degree to which "application of state
                                                                           Without deciding whether the federal and
        law would frustrate specific objectives of
                                                                           Texas alter ego doctrines are equivalent in
        the federal program;" and (3) "the extent to
                                                                           all respects, we believe that they overlap at
        which application of a federal rule would
                                                                           least with regard to the principles involved
        disrupt          commercial                relationships
                                                                           in the present case. Compare Baker, 656
        predicated on state law." Id.
                                                                           F.2d at 180-81 (applying federal law);
        In a related context, the Third Circuit held                       Pisani, 646 F.2d at 88 (same); Valley
        that, under the Kimbell Foods test, a                              Finance, 629 F.2d at 172 (same) with
        uniform federal alter ego test should be                           Nelson v. International Paint Co., 734 F.2d
        used to determine when to allow the
        government to pierce the corporate veil in




                                                                                                                           3
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 5 of 11 PageID #: 2218
                           United States v. Jon-T Chemicals, Inc.    768 F.2d 686 (5th Cir. 1985)

              1084, 1092-93 (5th Cir. 1984) (applying                   [T]he control required for liability under
              Texas law); Miles v. AT T, 703 F.2d 193,                  the `instrumentality' rule amounts to total
              195-96 (5th Cir. 1983) (same).                            domination of the subservient corporation,
                                                                        to the extent that the subservient
      A
                                                                        corporation      manifests    no    separate
      Under the doctrine of limited liability, the owner                corporate interests of its own and functions
      of a corporation is not liable for the corporation's              solely to achieve the purposes of the
      debts. Creditors of the corporation have recourse                 dominant corporation. As Professor
      only against the corporation itself, not against its              Fletcher states:
      parent company or shareholders. See Baker v.
      Raymond International, 656 F.2d 173, 179 (5th                     The control necessary to invoke what is
      Cir. 1981), cert. denied, 456 U.S. 983, 102 S.Ct.                 sometimes called the "instrumentality rule"
      2256, 72 L.Ed.2d 861 (1982). It is on this                        is not mere majority or complete stock
      assumption that "large undertakings are rested,                   control but such domination of finances,
      vast enterprises are launched, and huge sums of                   policies and practices that the controlled
691   capital attracted." Anderson v. Abbott, *691 321                  corporation has, so to speak, no separate
      U.S. 349, 362, 64 S.Ct. 531, 537-38, 88 L.Ed. 793                 mind, will or existence of its own and is
      (1944).                                                           but a business conduit for its principal.

      While limited liability remains the norm in                       1 W. Fletcher, [Cyclopedia of the Law of
      American corporation law, certain equitable                       Private Corporations] § 43 at 204-05
      exceptions to the doctrine have developed. The                    [rev.perm.ed. 1963].
      most common exception is for fraud. If, for                   Krivo Industrial Supply Co. v. National Distillers
      example, a corporation is established for a                   Chemical Corp., 483 F.2d 1098, 1106 (5th Cir.
      fraudulent purpose or is used to commit an illegal            1973) (applying Alabama law). In such cases, the
      act, or if its shareholders drain the corporation's           subsidiary is considered the "alter ego," "agent,"
      assets, limited liability may not apply. Another              or "instrumentality" of the parent company, and
      exception arises where, as here, a parent company             the district court, acting in its equitable capacity, is
      totally dominates and controls its subsidiary,                entitled to pierce the corporate veil.
      operating the subsidiary as its business conduit or
      agent. See Nelson v. International Paint Co., 734             The complementary theories of limited liability
      F.2d 1084, 1091-93 (5th Cir. 1984) (applying                  and piercing the corporate veil have provoked
      Texas law); Edwards Co. v. Monogram Industries,               consternation among courts and legal scholars
      730 F.2d 977, 980-82 (5th Cir. 1984) (en banc)                alike. They have been variously described as a
      (same); Miles v. AT T, 703 F.2d 193, 195 (5th Cir.            "legal quagmire," Ballantine, Separate Entity of
      1983) (same); Baker, 656 F.2d at 179-81 (applying             Parent and Subsidiary Corporations, 14
      Jones Act and admiralty law).                                 Calif.L.Rev. 12, 15 (1925), and as being
                                                                    "enveloped in the mists of metaphor," Berkey v.
                                                                    Third Avenue Ry., 244 N.Y. 84, 155 N.E. 58, 61
                                                                    (1926) (Cardozo, J.); see Krivo, 483 F.2d at 1103
                                                                    (quoting Ballantine and Cardozo). Nowhere is this
                                                                    more true than in the case of the alter ego doctrine.
                                                                    In some sense, every subsidiary is the alter ego of
                                                                    its parent company. Where the subsidiary is
                                                                    wholly-owned by the parent and has the same
                                                                    directors and officers, operating the subsidiary


                                                                                                                               4
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 6 of 11 PageID #: 2219
                       United States v. Jon-T Chemicals, Inc.    768 F.2d 686 (5th Cir. 1985)

    independently of the parent company not only has               (10) the parent uses the subsidiary's
    little practical meaning, it would also constitute a           property as its own;
    breach both of the subsidiary's duty to further the
                                                                   (11) the daily operations of the two
    interests of its owner, and of the directors' and
                                                                   corporations are not kept separate; and
    officers' duty towards the parent company.
    Nevertheless, our cases are clear that one-hundred             (12) the subsidiary does not observe the
    percent ownership and identity of directors and                basic corporate formalities, such as
    officers are, even together, an insufficient basis for         keeping separate books and records and
    applying the alter ego theory to pierce the                    holding shareholder and board meetings.
    corporate veil. Nelson, 734 F.2d at 1092; Miles,
                                                                Nelson, 734 F.2d at 1093; Miles, 703 F.2d at 195-
    703 F.2d at 195. Instead, we maintain the fiction
                                                                96; Baker, 656 F.2d at 180. See generally Douglas
    that an officer or director of both corporations can
                                                                Shanks, Insulation from Liability Through
    change hats and represent the two corporations
                                                                Subsidiary Corporations, 39 Yale L.J. 193 (1929).
    separately, despite their common ownership.
                                                                Additional factors that are sometimes mentioned
    In lieu of articulating a coherent doctrinal basis for      are (1) "[w]hether the directors and officers of [the
    the alter ego theory, we have instead developed a           subsidiary] act independently in the interest of that
    laundry list of factors to be used in determining           company, or whether they take their orders from
    whether a subsidiary is the alter ego of its parent.        the [parent] and act in the [parent's] interest,"
    These include whether:                                      Baker, 656 F.2d at 180; and (2) the "connection of
                                                                [the] parent's employee, officer or director to [the]
        (1) the parent and the subsidiary have
                                                                subsidiary's tort or contract giving rise to [the]
        common stock ownership;
                                                                suit," Miles, 703 F.2d at 196. Analytically,
        (2) the parent and the subsidiary have                  however, these last two factors are on a different
        common directors or officers;                           plane from the other factors. The first is, in
                                                                essence, the conclusion that we reach through our
        (3) the parent and the subsidiary have
                                                                alter ego analysis and thus depends on the
        common business departments;
                                                                preceding factors. When the directors and officers
692 *692                                                        of the subsidiary are also directors and officers of
                                                                the parent, it makes little sense to ask whether they
        (4) the parent and the subsidiary file
                                                                take orders from the parent since they themselves
        consolidated financial statements and tax
                                                                constitute the parent's decision-making body and
        returns;
                                                                are duty-bound to act in the parent's interest. The
    (5) the parent finances the subsidiary;                     second factor relates more to the involvement of
                                                                the parent itself in the acts giving rise to the suit
        (6) the parent caused the incorporation of              than to its vicarious liability for the subsidiary's
        the subsidiary;                                         acts in general.
        (7) the subsidiary operates with grossly                In the present case, there is no doubt that the
        inadequate capital;                                     district court applied the proper legal standard.
        (8) the parent pays the salaries and other              While recognizing that limited liability represents
        expenses of the subsidiary;                             the general rule, the court noted that, under certain
                                                                circumstances, courts may pierce the corporate
        (9) the subsidiary receives no business                 veil — including where a subsidiary is completely
        except that given to it by the parent;                  dominated by its parent. As the court understood,
                                                                the alter ego question depends upon the totality of


                                                                                                                        5
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 7 of 11 PageID #: 2220
                         United States v. Jon-T Chemicals, Inc.    768 F.2d 686 (5th Cir. 1985)

      the facts. The court listed ten factors that are            Brokers, Inc. v. W. Ray Flemming Fruit Co., 540
      indicative of total domination, following the test          F.2d 681, 684 (4th Cir. 1976) (contract case
      elaborated in Baker, 656 F.2d at 180, and Bay               applying South Carolina law and holding that
      Sound Transportation Co. v. United States, 350 F.           fraud is not a necessary element of alter ego
      Supp. 420, 426 (S.D.Tex. 1972), aff'd, 474 F.2d             finding). The reason for this distinction is clear. In
      1397 (5th Cir. 1973), cert. denied, 415 U.S. 916,           a contract case, the creditor has willingly
      94 S.Ct. 1413, 39 L.Ed.2d 471 (1974), and                   transacted business with the subsidiary. If the
      concluded, after considering these factors, that            creditor wants to be able to hold the parent liable
      Farms was the alter ego of Chemicals.                       for the subsidiary's debts, it can contract for this.
                                                                  Unless the subsidiary misrepresents its financial
      Although Chemicals does not directly challenge
                                                                  condition to the creditor, the creditor should be
      the legal standard applied by the court below, it
                                                                  bound by its decision to deal with the subsidiary;
      implicitly raises two objections. First, Chemicals
                                                                  it should not be able to complain later that the
      contends that a finding of fraud is an essential
                                                                  subsidiary is unsound. In a tort case, by contrast,
      element of any alter ego determination. According
                                                                  the creditor has not voluntarily chosen to deal with
      to Chemicals, unless a parent intentionally
                                                                  the subsidiary; instead, the creditor relationship is
      misleads outsiders, uses the corporate form for
                                                                  forced upon it. Thus, the question of whether the
      fraudulent purposes, or milks the subsidiary's
                                                                  creditor relied on misrepresentations by the
      assets, then it is entitled to hide behind the
                                                                  subsidiary is irrelevant. Where a parent establishes
      corporate veil of its subsidiary. Chemicals argues
                                                                  a subsidiary, undercapitalizes it, and dominates it
      that since Farms was established for a proper
                                                                  to such an extent that the subsidiary is a mere
      business purpose — i.e., tax advantages — and
                                                                  conduit for the parent's business, then the parent
      since neither Chemicals nor Farms misled
                                                                  should not be able to shift the risk of loss due to
      outsiders regarding their relationship and finances,
                                                                  the subsidiary's tortious acts to innocent third
      the district court erred in piercing the corporate
                                                                  parties. See Nelson, 734 F.2d at 1092; Edwards,
      veil.
                                                                  730 F.2d at 982; Miles, 703 F.2d at 195.
      We disagree. Recently, we held that, in contract
                                                                  Here, the Government's claims for fraudulent
      cases, fraud is an essential element of an alter ego
                                                                  misrepresentation and conversion sound in tort
      finding. Edwards, 730 F.2d at 980-81. However,
                                                                  rather than contract.7 Moreover, the Government
      we do not require a finding of fraud in tort cases,
                                                                  did not voluntarily enter into the relationship with
      id. at 982; accord Bucyrus-Erie Co. v. General
                                                                  Farms. It did not have the option of granting or not
      Products Corp., 643 F.2d 413, 419 (6th Cir. 1981)
                                                                  granting the subsidies to the joint ventures. Under
      (applying Ohio law); Valley Finance, Inc. v.
                                                                  the Upland Cotton Program, it was obligated to
      United States, 629 F.2d 162, 172 (D.C. Cir. 1980)
                                                                  subsidize applicants who purportedly qualified. 7
693   (applying federal common *693 law), cert. denied,
                                                                  U.S.C. § 1444(e). The fact that the Government
      451 U.S. 1018, 101 S.Ct. 3007, 69 L.Ed.2d 389
                                                                  did not rely on any misrepresentations regarding
      (1981), particularly where the subsidiary is
                                                                  Farms's financial condition or its relationship with
      undercapitalized, Nelson, 734 F.2d at 1092; cf.
                                                                  Chemicals is thus wholly irrelevant to the question
      Anderson v. Abbott, 321 U.S. 349, 362; 64 S.Ct.
                                                                  whether Chemicals should be held liable for
      531, 538, 88 L.Ed. 793 (1944) ("The cases of
                                                                  Farms's misconduct. Unlike the ordinary
      fraud make up part of that exception [to limited
                                                                  contracting party, the Government was not
      liability]. But they do not exhaust it. An obvious
                                                                  dilatory in any duty to investigate Farms's
      inadequacy of capital . . . has frequently been an
      important factor in cases denying stockholders
      their defense of limited liability."); DeWitt Truck


                                                                                                                           6
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 8 of 11 PageID #: 2221
                           United States v. Jon-T Chemicals, Inc.    768 F.2d 686 (5th Cir. 1985)

      finances, since it had no such duty. As long as                     8 Although     the   district   court   did   not
      Chemicals exercised total domination and control                      explicitly list "observation of corporate

      over Farms, it was liable for Farms's acts.                           formalities" as one of the factors in its
                                                                            analysis, it correctly noted that an alter ego
            7 Chemicals'   reliance on a number of                          finding depends on the totality of the
              contract cases applying Texas law —                           circumstances, and recognized that its list
              among them, Bell Oil Gas Co. v. Allied                        of factors was illustrative rather than
              Chem. Corp., 431 S.W.2d 336 (Tex. 1968),                      exhaustive. We do not require a district
              and Atomic Fuel Extraction Corp. v. Slick's                   court to list and expressly consider every
              Estate, 386 S.W.2d 180 (Tex.Civ.App.                          factor that might be relevant to an ultimate
              1964) — is therefore misplaced.                               factual issue. This would convert even a
                                                                            simple issue into a lengthy ordeal and
      Chemicals also contends that the district court
                                                                            would virtually ensure that a district judge
      gave insufficient weight to the fact that Farms
                                                                            would hear only a handful of cases in his or
      observed all of the formalities required by                           her lifetime. Previously, we have held that
      corporation law, including keeping separate books                     the illustrative factors listed by the district
      and records and holding regular meetings of                           court are adequate when contained in a jury
      shareholders and of the board of directors.                           instruction regarding the alter ego question,
      According to Chemicals, as long as corporate                          Baker, 656 F.2d at 181 n. 7, and can
      forms were observed by the subsidiary, then the                       properly be relied on by the factfinder in a
      corporate form must also be observed by the                           bench trial, Bay Sound Transp., 474 F.2d at
      courts.                                                               1398. We therefore fail to perceive any
                                                                            error in the district court's failure to include
      Our only reply is that Chemicals puts form ahead                      "observation of corporate formalities" in its
      of substance. We agree with the view expressed by                     illustrative list of the factors that determine
      the Fourth Circuit that "in applying the                              a corporation's alter ego status.
      `instrumentality' or `alter ego' doctrine, the courts
      are concerned with reality and not form, with how             B
      the corporation operated and the individual                   As we have noted, there is no litmus test for
      defendant's relationship to that operation." DeWitt           determining whether a subsidiary is the alter ego
      Truck Brokers, 540 F.2d at 685. "[T]he subsidiary             of its parent. Instead, we must look to the totality
      must be more than a corporate charter embellished             of the circumstances. Resolution of the alter ego
      by a few formal niceties. We cannot, as in the case           issue is heavily fact-specific and, as such, is
      of the Emperor's new clothes, pretend to see                  peculiarly within the province of the trial court.
      something which does not exist." Edwards Co. v.               Consequently, in reviewing the district court's
      Monogram Industries, 700 F.2d 994, 1002,                      finding, we apply the clearly erroneous standard of
      vacated, 715 F.2d 157 (1983), reversed, 730 F.2d              review. Talen's Landing, Inc. v. M/V Venture, 656
      977 (5th Cir. 1984) (en banc). In determining                 F.2d 1157, 1159-60 (5th Cir. 1981); George W.
      whether a subsidiary is the alter ego of its parent,          Bennett Bryson Co. v. Norton Lilly Co., 498 F.2d
      we apply a multifactor test. One of these factors is          328, 329, reh'g denied, 502 F.2d 1045, 1049 (5th
694   whether the corporate formalities *694 were                   Cir. 1974); accord Valley Finance, Inc. v. United
      observed — but this is only one of several factors;           States, 629 F.2d 162, 172 (D.C. Cir. 1980), cert.
      it is not determinative.8 Thus, Chemicals'                    denied, 451 U.S. 1018, 101 S.Ct. 3007, 69
      argument that Farms observed the corporate                    L.Ed.2d 389 (1981); DeWitt Truck Brokers v. W.
      formalities goes merely to the weight of the                  Ray Flemming Fruit Co., 540 F.2d 681, 684 (4th
      evidence, not to the correctness of the legal                 Cir. 1976); cf. Pullman-Standard v. Swint, 456
      standard applied by the district court.                       U.S. 273, 287, 102 S.Ct. 1781, 1789, 72 L.Ed.2d


                                                                                                                               7
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 9 of 11 PageID #: 2222
                         United States v. Jon-T Chemicals, Inc.    768 F.2d 686 (5th Cir. 1985)

      66 (1982) (clearly erroneous rule applies to                district court properly concluded, Farms operated
      ultimate findings of fact as well as to subsidiary          primarily on the capital of Chemicals rather than
      findings of fact). We will reverse only if, after           on its own capital.
      reviewing the evidence as a whole, we are "left
                                                                  Chemicals also claims that the district court erred
      with the definite and firm conviction that a
                                                                  in finding that Chemicals and Farms jointly used
      mistake has been committed." United States v.
                                                                  and owned property, Memorandum Opinion at 4,
      United States Gypsum Co., 333 U.S. 364, 395, 68
                                                                  Finding of Fact 7, and that they commingled their
      S.Ct. 525, 542, 92 L.Ed. 746 (1948).
                                                                  assets, id. at 7. In regard to the joint use of
      Here, the district court based its ultimate alter ego       property, it is undisputed that Farms used the
      finding on a number of subsidiary findings. These           offices and computer of Chemicals. It is also
      subsidiary factual findings, like the ultimate              undisputed, as the district court found, that
      finding, "come here well armed with the buckler             Chemicals paid the expenses of several tractors
      and shield of Fed.R.Civ.P. 52(a)." Horton v.                used by Farms. Although Chemicals claims that
      United States Steel Corp., 286 F.2d 710, 713 (5th           these expenses were carried on its books as loans
      Cir. 1961). We consider them first and then turn to         to Farms, given the pervasive interconnections
      the court's ultimate finding regarding Farms's alter        between Farms and Chemicals, we do not regard
      ego status.                                                 the district court's finding regarding the joint
                                                                  ownership of property to be clearly erroneous.
      First, Chemicals challenges the district court's
      finding that Farms "operated with a grossly                 The district court's finding that there was a
      inadequate capital." Memorandum Opinion at 4,               commingling of the corporate funds of Chemicals
      Finding of Fact 5. Chemicals claims that although           and Farms is similarly supported by the record. It
      Farms initially had only $10,000 in capital, it             is undisputed that Chemicals made ongoing
      subsequently received millions of dollars in                advances to Farms. Basically, whenever Farms
      advances for working capital from Chemicals.                could not pay its bills, Chemicals did so by
      According to Chemicals, Farms could not have                writing a check. These intercorporate loans were
      been undercapitalized since it had "virtually               handled informally, without any corporate
      unlimited access to credit in the form of loans             resolutions    authorizing       them.    Chemicals'
      from its parent, Chemicals." Reply Brief of                 accounting department, which also served as the
      Appellants at 9. Our short answer to this is that if        accountant for Farms and for the joint ventures,
      Farms had unlimited access to the coffers of                would prepare daily account balances reflecting
      Chemicals, this access should have been sufficient          the daily balances of Chemicals, Farms, the joint
      to pay involuntary creditors who were prejudiced            ventures, and Chemicals' other subsidiaries. On
      by the limited funds in Farms's own coffers. In our         the basis of these statements, funds were
      view, Chemicals' argument misses the point. The             transferred between the different accounts in order
      underlying question is whether Farms was an                 to cover deficiencies. Id. at 5, Finding of Fact 10.
      economically viable, independent entity or
                                                                  Although Chemicals claims that there was no
      whether it operated merely as the adjunct or alter
                                                                  commingling of funds because records were kept
      ego of Chemicals. The fact that Farms continually
                                                                  of each advance made by Chemicals to Farms, we
      had net operating losses and survived due to
                                                                  agree with the district court that these records did
      massive and ongoing transfusions from Chemicals
                                                                  not reflect the true economic realities and that the
      does not indicate that Farms ever stood on its own
                                                                  officers and directors treated the two corporations
      two feet. Quite the contrary; it reinforces the
                                                                  as one corporate enterprise. Id. Chemicals admits
      district court's conclusion that Farms did not have
                                                                  that no collateral was posted for the "loans" it
695   any separate financial existence. As *695 the


                                                                                                                         8
  Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 10 of 11 PageID #:
                 United States v. Jon-T Chemicals,2223
                                                   Inc. 768 F.2d 686 (5th Cir. 1985)

      made to Farms and does not contest that Farms                9 In Edwards Co. v. Monogram Industries,

      paid no interest on the loans. While we do not                 730 F.2d 977 (5th Cir. 1984) (en banc), on

      denigrate careful recordkeeping of corporate                   similar facts, we reversed a panel opinion
                                                                     that held as a matter of law that a
      transactions, we do not regard mere records as a
                                                                     subsidiary was the alter ego of its parent.
      philosophers' stone capable of transmuting alter
                                                                     700 F.2d 994 (5th Cir. 1983). We did not
      egos into distinct corporations. Records are
                                                                     indicate, however, that a district court
      primarily a memorialization of economic reality,
                                                                     finding of alter ego status would have been
      not constitutive of that reality.
                                                                     clearly erroneous in that case. Nor were the

      Having found the district court's subsidiary                   facts of Edwards identical to the facts at
                                                                     issue here. We therefore do not regard
      findings to be supported by the record, we have
                                                                     Edwards as controlling.
      little trouble in affirming the court's ultimate
      finding that Farms is the alter ego of Chemicals.      Finally, Chemicals argues that the Government
      Indeed, Chemicals, while disputing that it             never proved that Chemicals participated in the
      exercised day-to-day control over Farms or             joint ventures, and, in particular, in the
      participated in Farms's crimes, admits that "[t]he     wrongdoing resulting in the improper subsidy
      evidence in this case is mainly to the effect that     payments. According to Chemicals, it cannot be
      Chemicals controlled or dominated Farms." Brief        held responsible because it did not engage in any
      of Appellants at 36. To mention just some of the       wrongdoing. This argument, however, begs the
      evidence supporting the district court's alter ego     alter ego question. The purpose of the alter ego
      holding, all of the directors and officers of Farms    analysis is to determine whether Chemicals is
      served as directors and officers of Chemicals;         vicariously liable for Farms's actions — that is,
      Farms was wholly owned by Chemicals;                   whether actions by Farms are considered to be
      Chemicals paid many of the bills, invoices, and        actions by Chemicals. Thus, even if Chemicals
      expenses of Farms; it covered Farms's overdrafts;      were correct that Thomas filed the false forms and
      it made substantial loans to Farms (at one time        improperly converted the five sight drafts in his
      amounting to $7 million) without corporate             capacity as president of Farms rather than of
      resolutions authorizing the loans and without          Chemicals, this is irrelevant given the district
      demanding any collateral or interest; Chemicals        court's ultimate finding, based on a consideration
      and Farms filed consolidated financial statements      of the evidence as a whole, that Farms was the
      and tax returns; Farms used the offices and            alter ego of Chemicals.
      computer of Chemicals without paying any rent;
      the salary of Farms's one regular employee was         III
      paid by Chemicals; and employees of Chemicals          A corporation, unlike Proteus, cannot assume a
      performed services for Farms without charging for      new form at will. While we generally recognize a
      their time. Chemicals also advanced money and          corporation's attempt to assume the guise of a
      provided services on an informal basis to the joint    subsidiary, even this expedition into fantasyland
      ventures. Although the evidence in the record does     has its bounds. Here, as in National Marine
      not all point in one direction — the fact, for         Service, Inc. v. C.J. Thibodeaux Co., 501 F.2d 940
      example, that Farms observed corporate                 (5th Cir. 1974), "[t]he corporate veil with which
      formalities supports its separate corporate            appellants would enrobe [the subsidiary] to give it
696   existence — it *696 was for the factfinder (in this    the semblance of being attired in corporate
      case the district court) to weigh the evidence and     clothing was so diaphanous that the district court
      to determine, based on the totality of the evidence,   was well able to see through it." Id. at 943.
      whether an alter ego relationship existed.9
                                                             AFFIRMED.


                                                                                                                    9
Case 4:20-cv-00068-RWS-CMC Document 89-1 Filed 05/05/20 Page 11 of 11 PageID #:
               United States v. Jon-T Chemicals,2224
                                                 Inc. 768 F.2d 686 (5th Cir. 1985)




                                                                                 10
